DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 04/14/2022, is acknowledged. New claims 10-17 are added. Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 112
Applicant’s Amendment to Claim 1 reciting  "a light axis" in 4th line over comes the rejection under 35 U.S.C. 112(b) and the rejection is withdrawn.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaka et al. (8077398 B2).
Regarding claim 1, Osaka et al. discloses (see Fig. 1-6, annotated Fig. 3 is provided below for identifying claimed parameters) a lens drive device (10) comprising: 
a fixed portion (yoke 20, base 12 and cover 28, see column 4, line 55-67) ; 
a movable portion including lens holder that is movable relative to the fixed portion in the direction of a light axis (O) of the lens drive device (14, 16, see column 4, line 55-67); and
a drive portion (coil 16, magnets 182, 184) driving movement of the lens holder (14) relative to the fixed portion (20-12-28) in the direction of the light axis (O, see column 4, line 37 to 41) and including a first coil (16) and a plurality of magnets (182, 184);
wherein the plurality of magnets includes:
a first magnet (182) that is elongated in a first direction (182 are elongated in D1 direction) that is perpendicular to the light axis (O) and has a first longer side (side facing element 36 are longer); and 
a second magnet (184) that is elongated in a second direction (184 are elongated in D2 direction) that is perpendicular to light axis (O) and crosses the first direction (D1 crosses D2) and has a second longer side (side of 184 facing 202 are longer), and  

 the first magnet (182) has a thickness (T1) in a direction perpendicular to the light axis and the first longer side that is different from a thickness of the second magnet (T2 of 184) in a direction perpendicular to the light axis  and the second magnet side (as illustrated in Fig. 3,  T1 is thicker than T2), and 
the first magnet and second magnet do not overlap along the direction of the light axis (as in the fig. 3 magnet 182 and magnet 184 do not overlap in the direction of light axis “O”).


    PNG
    media_image1.png
    567
    558
    media_image1.png
    Greyscale


Regarding claim 2, Osaka et al. discloses (see Fig. 1-6, annotated Fig. 3 is provided above for identifying claimed parameters) the plurality of magnets includes: a third magnet ( another 182 magnet, as shown in annotated Fig. 3)  that is elongated in the first direction (D1, as illustrated  in the annotated  Fig. 3); and 
a fourth magnet (another 184)  that is elongated in the second direction (D2, as illustrated  in the annotated  Fig. 3).

Regarding claim 3, Osaka et al. discloses (see Fig. 1-6, annotated Fig. 3 is provided above for identifying claimed parameters) the second magnet (two magnets placed in a second direction having a pair of poles forming two pairs of magnetic pole) has two pairs of magnetic poles.

Regarding claim 12, Osaka et al. discloses (see Fig. 2,) the first magnet (182) and the second magnet (184) at substantially the same height position



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Osaka et al. (8077398 B2) in view of Hosokawa et al. (20110286732 A1).

Regarding claim 4, Osaka et al. discloses (see Fig. 1-6, annotated Fig. 3 is provided above for identifying claimed parameters) discloses a support portion configured to support the movable portion including the plurality of magnets so that the movable portion is movable relative to the fixed portion.
Osaka et al. does not teach the movable portion is movable relatively to the fixed portion in a direction perpendicular to the light axis,
Wherein the fixed portion includes a second coil that opposes at least one of the plurality of magnets in the direction of the light axis.

Hosokawa et al. discloses: the movable portion (20) is movable relatively to the fixed portion (10-11-12)  in a direction perpendicular to the light axis,
Wherein the fixed portion includes a second coil (36x, 36y) that opposes at least one of the plurality of magnets in the direction of the light axis.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide second coils on a fixed portion of the lens drive as disclosed by Hosokawa et al. and applied it to lens driving device of Osaka et al.  in order to  downsize the apparatus, enables an accurate movement control of the movable unit and enables a shake correction with high accuracy (see paragraph [0037]).

Regarding claim 5, Osaka  et al further discloses (see Fig. 1-7) the first coil (16) opposes the plurality of magnets (182-184) in a direction perpendicular to the light axis.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Osaka et al. (8077398 B2) in view of Hosokawa et al. (20110286732 A1) and further in view of Fujita (20040004774 A1).

Regarding claim 10, Osaka et al. in view of Hosokawa et al. discloses the lens drive device as in claim 1 except the first direction and the second direction are orthogonal
Fujita discloses (see Fig. 1a-1b) Lens drive device drive unit (as illustrated in Fig. 1a-1b) having magnets 9a-9b align on one direction and magnets 10a-10b align perpendicular direction to the one direction for driving lens 1. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide two different thickness magnet pairs arranged perpendicular  direction  as shown in Fig. 1a of Fujita and applied it to lens driving device of Osaka et al. in view of Hosokawa et al.  in order to  reduce the objective lens driving device (see paragraph [0108]).



Allowable Subject Matter
Claims 6-9, 13-15 and 17 allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 6 with the allowable feature being; “an electromagnetic drive device arranged with a predetermined distance to the lens drive device and including an external coil and an external magnet configured to move relatively by electromagnetic drive force.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection for claims 1-5  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, Claims 6-9 are allowed and claims 10-17 are new claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        May 1, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872